Citation Nr: 0733083	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-07 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for alleged additional disability of the right eye due 
to Department of Veterans Affairs' surgeries, and if so, 
whether compensation benefits may be awarded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from January to March 
1963.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.
  
The veteran requested a videoconference hearing in her March 
2004 substantive appeal (VA Form 9).  However, she failed to 
report for the hearing scheduled in July 2005.  She has not 
explained her absence or requested to reschedule the hearing.  
Therefore, her hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2007).

By way of an April 2007 power of attorney (VA Form 21-22), 
the veteran clarified that The American Legion is 
representing her in this appeal.  See 38 C.F.R. § 20.602 
(2007).

Finally, the Board sees the veteran submitted additional VA 
treatment records in November 2005, after certification of 
her appeal.  But she waived her right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2007).   

After reopening the claim, the Board is remanding this case 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.




FINDING OF FACT

Additional evidence received since a prior final March 2001 
rating decision is not cumulative of evidence already of 
record, relevant, and raises a reasonable possibility of 
substantiating the section 1151 claim.



CONCLUSION OF LAW

New and material evidence has been received since the March 
2001 decision to reopen the claim for § 1151 compensation for 
additional right eye disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).      


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Because the Board is granting the veteran's petition to 
reopen her § 1151 claim, and directing further development on 
remand, there is no need to discuss at this time whether VA 
has complied with its duties to notify and assist.  If still 
necessary, the Board will make this preliminary determination 
once the additional remand development is completed, before 
readjudicating her claim on the underlying merits.

Governing Laws and Regulations

Section 1151 compensation is awarded for qualifying 
additional disability in the same manner as if such 
additional disability were service connected.  The purpose of 
the statute is to award benefits to those veterans who were 
disabled as a result of VA treatment or vocational 
rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002).

Prior to the October 1, 1997 amendments, the provisions of 
38 U.S.C.A. § 1151 simply required a causal connection 
between the VA treatment in question and additional 
disability, as there was no issue as to fault or negligence 
on the part of VA.  38 U.S.C.A. § 1151 (West 1991).  This 
"no fault" interpretation of the statute and regulations 
prior to October 1, 1997 was implemented by the United States 
Supreme Court in Brown v. Gardner, 513 U.S. 115 (1994), aff'g 
5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 
Vet App. 584 (1991).  

Effective October 1, 1997, the United States Congress amended 
§ 1151.  The amendment rescinded the "no fault" 
requirement.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (September 26, 1996), codified at 38 U.S.C.A. § 1151 
(West 2002).  Subsequent regulations largely implemented 
these statutory amendments.  See 38 C.F.R. § 3.361 (2007).    

The veteran's petition to reopen her claim for compensation 
pursuant to 38 U.S.C.A. § 1151 was received in April 2002.  
As such, the amended version of § 1151, requiring a showing 
of VA fault, is applicable.  

First, the amendments indicate the additional disability must 
be caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran by VA, and the proximate 
cause of the disability was 1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
that was not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1); 38 C.F.R. § 3.361(d).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.361(c)(1); Sweitzer v. Brown, 5 Vet. App. 503, 
505 (1993).

Third, the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a). 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed 
in connection with the informed consent procedures of 38 
C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

New and Material Evidence to Reopen the Claim

The veteran alleges she has additional right eye disability 
as a result of three separate VA surgeries performed on her 
right eye on May 27, 1999, June 1, 1999, and July 23, 1999.  
She contends that, since those surgeries, she has developed 
decreased visual acuity, glaucoma, photophobia, and 
distortion in shape and color in her right eye, among other 
symptoms.  See her September 2000 and April 2002 petitions to 
reopen her claim.  See also a February 2000 private treatment 
letter from Dr. J.S., M.D.    



The RO originally considered and denied the veteran's claim 
for § 1151 compensation in a July 2000 rating decision.  The 
RO notified her of that decision and apprised her of her 
procedural and appellate rights, but she did not initiate an 
appeal.  Therefore, that decision is final and binding on her 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  

The RO subsequently confirmed the denial by way of a March 
2001 rating decision, determining that new and material 
evidence had not been submitted to reopen the claim.  That 
decision, since not appealed, is also final and binding.  See 
id.  The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (emphasis added.)     

In these prior rating decisions mentioned, the RO denied the 
claim because the evidence failed to establish the three VA 
surgeries were the proximate cause of any additional right 
eye disability.  

The veteran filed her most recent petition to reopen her 
section 1151 claim in April 2002.  Therefore, the amended 
regulation for new and material evidence applies.  See 66 
Fed. Reg. at 45,620, indicating to apply the revised version 
of 38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  


In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final March 2001 rating decision.  Specifically, the 
veteran has submitted a February 2005 letter from a 
VA optometrist indicating the veteran has photophobia 
secondary to retinal detachment surgery on her right eye in 
1999, and would benefit from tinted lenses.  In addition, she 
submitted a March 2002 VA treatment note indicating she is 
eligible for "specs" (presumably referring to the tinted-
type lenses mentioned) secondary to her post-operative 
status.   

Thus, presuming the credibility of this evidence, these 
records document additional disability attributable to the 
veteran's VA surgeries.  So this evidence relates to an 
unestablished fact necessary to substantiate her § 1151 claim 
and raises a reasonable possibility of substantiating her 
claim; that is to say, this evidence is new and material and 
her claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
§ 1151 compensation for alleged additional disability of the 
right eye due to VA surgeries is reopened.  To this extent, 
the appeal is granted - subject to the further development 
of the claim on remand.




REMAND

Before addressing the underlying merits of the claim, the 
Board finds that additional development of the evidence is 
required.

First, the RO (AMC) should send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise her 
that a downstream disability rating and an effective date 
will be assigned if her § 1151 claim is granted.

Second, in her March 2004 substantive appeal (VA Form 9), the 
veteran indicated that she had received treatment at the VA 
Medical Center (VAMC) in Kansas City, Missouri, where she was 
told VA would not perform any more corrective surgery on her 
right eye.  She did not indicate the dates of that treatment.  
Nonetheless, these records have not been obtained and 
associated with the other evidence in her claims file for 
consideration.  VA's duty to assist includes obtaining 
records of her relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2006).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).

Third, it also appears the veteran has filed a claim under 
the Federal Tort Claims Act, apparently based on the same 
events that led to her § 1151 claim against VA.  See her tort 
claim, dated in June 2002.  The RO (AMC) should attempt to 
obtain any additional medical records and/or opinions 
affecting the disposition of that claim, including, if 
necessary, contacting VA's Office of General Counsel for any 
pleadings or judgments, etc., concerning the outcome of that 
related litigation.  



Fourth, with regard to the third right eye surgery on July 
23, 1999, it is unclear from the record whether that surgery 
was performed at a "Department facility" of the VA or by a 
"Department employee" of the VA.  See 38 C.F.R. § 3.361(e), 
(f) (2007).  The medical records from that final procedure at 
issue indicate it was performed at the Columbia-Surgicare 
Midtown in Oklahoma City, Oklahoma.  So on remand, the RO 
(AMC) should clarify whether that surgical treatment was 
under VA's jurisdiction for the purposes of eligibility to 
§ 1151 benefits.  

Fifth, after completion of the above development, the veteran 
should be scheduled for an appropriate VA examination to 
obtain a medical opinion indicating whether she has 
additional disability involving her right eye as a result of 
the three VA surgeries at issue - on May 27, 1999, June 1, 
1999, and July 23, 1999.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
her that a downstream disability rating 
and an effective date will be assigned 
if her § 1151 claim is granted.

2.	Obtain the records of any medical 
treatment for the veteran's right eye 
from the VAMC in Kansas City, Missouri.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.



3.	Determine the disposition of the 
veteran's claim under the Federal Tort 
Claims Act, including, if necessary, 
by contacting VA's Office of General 
Counsel or other appropriate channels to 
obtain copies of any pleadings, 
judgments, etc., along with any 
underlying medical records and/or 
opinions not protected by privilege.  
Once obtained, these records should be 
associated with the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.      

4.	Clarify whether the veteran's July 23, 
1999, right eye surgical treatment was 
performed at a facility or by a 
physician under VA's jurisdiction for 
the purposes of her eligibility for 
§ 1151 compensation benefits.  
See 38 C.F.R. § 3.361(e), (f) (2007).   

5.	Then arrange for the veteran to undergo 
an appropriate VA examination for a 
medical opinion indicating whether she 
has additional right eye disability 
from her three VA surgeries on May 27, 
1999, June 1, 1999, and July 23, 1999.  
She is hereby advised that failure to 
report for her scheduled VA 
examination, without good cause, may 
have adverse consequences for her 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of the veteran's pertinent 
medical history - including, 
in particular, the records of the 
treatment in question.  Furthermore, in 
the sense of fairness and objectivity, 
the examiner designated to provide this 
opinion should not be one of the 
doctors who performed the surgeries at 
issue.

Based on the results of this evaluation 
and comprehensive review of the claims 
file, the examiner is asked to provide an 
opinion as to the following:

(A)	Does the veteran have any 
additional disability involving 
her right eye as a result of any 
of the three VA surgeries 
performed on May 27, 1999, June 
1, 1999, and July 23, 1999.  

(B)	If she does, was the proximate 
cause of this additional 
disability due to carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on the 
part of VA? In other words, did 
VA fail to exercise the degree 
of care that would be expected 
of a reasonable health care 
provider in performing any of 
the three surgeries?

(C)	Also, was the proximate cause of 
this additional disability an 
event not reasonably foreseeable 
by VA healthcare providers?  
In making this determination, 
the examiner should indicate 
whether any complication that 
arose from any of the three 
surgeries was the type of risk 
that a reasonable health care 
provider would have disclosed in 
connection with the consent 
forms signed by the veteran.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of 
the record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate 
this and discuss why this is not 
possible or feasible.

6.	Then readjudicate the § 1151 claim in 
light of the additional evidence since 
the January 2004 statement of the case 
(SOC).  If the claim is not granted to 
the veteran's satisfaction, send her 
and her representative a supplemental 
SOC (SSOC) and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


